Citation Nr: 1437516	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, right knee replacement, status post infection with incision and drainage, explanation and re-implantation surgeries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared and testified at a personal hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.


FINDING OF FACT

The Veteran has additional disability of residuals of infection of a right total knee replacement (loosening of the joint and the possible need for a fusion of the right knee); the proximate cause of this additional disability was that VA furnished care for the Veteran's post-operative infection that did not meet a reasonable standard of care. 


CONCLUSION OF LAW

The criteria for the entitlement to compensation under 38 U.S.C.A. § 1151 for right knee disability following a right total knee replacement, infection, explanation and replantation have been met.  38 U.S.C. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to for 38 U.S.C.A. § 1151 benefits, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulation

In pertinent part, 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Factual Background and Analysis

The Veteran argues that he is entitled to compensation under the provisions of 38 38 U.S.C.A. § 1151 for residual complications affecting the Veteran's right knee, which he claims is a result of negligent medical treatment/ lack of timely treatment by Washington, D.C. and Martinsburg, W.V. VA medical centers (VAMC).

On February 27, 2008, the Veteran underwent right total knee arthroplasty at the Martinsburg VAMC.  At the time of his surgery, the Veteran was on 10mg of Coumadin daily.  He also had a diagnosis of diabetes mellitus.  He is currently service connected for diabetes mellitus with nephropathy and coronary artery disease.  The operation report notes that the "pros, cons, risks and benefits were discussed with the patient who indicated a good understanding and consent was obtained."

The Veteran was discharged on March 4, 2008.  He reported a low fever, but his wound dressing was dry and intact, and he was able to ambulate with a cane independently.  He complained of incision draining on March 10, 2008, but the orthopedic clinic noted that the incision was clean, dry and intact.  He had mild spotting and was thought to be "doing well."  He stopped by the orthopedic clinic again on March 13, 2008 due to oozing from his wound.  His home care nurse called the day before and reported that there was blood "squirting" from his wound.  He was noted to have oozing of blood with flexion.  The VA physician found that the mild oozing was from a combination of Lovenox and Coumadin.  On April 7, 2008, the Veteran reported that his right knee continued to drain but that his wound had improved.  On examination, he had active drainage with pressure, mild effusion, and a small cavity was noted.  X-rays and gram strain were taken.  Gram strain was positive for cocci and he was started on antibiotics and aquagel.  

By April 25, 2008, the Veteran's knee was saturating his dressing.  He was scheduled for a bone scan and was informed of the possibility of needing an aspiration for fluid for culture.  An April 29, 2008 bone scan revealed moderately increased uptake surrounding the right knee prosthesis, "which suggests probably infected right knee prosthesis."

The Veteran was hospitalized from May 9 to 13, 2008 for irrigation and debridement of his right knee.  He was noted to have developed postoperative severe hemiarthrosis due to anticoagulation following his February 27, 2008 surgery.  He was found to have staph aureus from gram-strain and culture testing.  He then underwent incision, debridement, washout, Poly exchange and placement of a cetralline for IV antibiotics.  He was discharged May 16, 2008 and was started on six weeks of PICC line antibiotics (Vancomycin) with Home Health.

After his initial six weeks of Vancomycin, the Veteran had labs redrawn.  On June 23, 2008, he was informed his knee was infected.  He was to begin another 6 weeks of Vancomycin.  He was informed he would likely need "staged revision" of his right knee.  

A DC VAMC record noted the Veteran was seen on June 25, 2008 and the plan was to admit the Veteran for removal of prosthesis and revision total knee replacement once his wound was sterilized.  He was noted to need to be admitted early for conversion to Lovenox from Coumadin.  He was "warned that the result of this type of surgery is unpredictable and sometimes disappointing."

A June 26, 2008 Martinsburg VAMC note indicated the Veteran was seen at the DC VAMC for septic total knee arthroplasty and that he would be taken in for staged revision.  His PICC line was removed and he was noted to be schedule to have the surgery "after the holiday."  A July 31, 2008 note showed that he was still "to be scheduled" for surgery in DC.  On September 4, 2008, the Veteran reported to the Martinsburg VAMC again complaining that he needed surgery performed for his infected total knee arthroplasty, and he reported increased pain, without fever.  It was noted his case was discussed with the DC VAMC in June 2008, and that he was told he would be called for a date for surgery, but that he had not been scheduled.  The Martinsburg VAMC called the DC orthopedic clinic and left a message.  On September 8, 2008, the Martinsburg VAMC noted that the VA would "off-station outsource due to the risk of a total joint infection."  The Veteran was informed that "if DC cannot operate the off-station consult is in process."  On September 26, 2008, the Veteran called to report he would be undergoing surgery with a private physician in Sterling, Virginia on October 14, 2008.  He stated he was "outsourced," and that he needed certain tests completed by the VA in preparation for his surgery.

The October 14, 2008 surgery was postponed one week because he did not have cardiac clearance.  Finally, on October 21, 2004, the Veteran had his February 2008 knee prosthetic removed and an articulating spacer implanted.  He continued to have a PICC line inserted for chronic infection.  Following serial aspirations that were confirmed negative for infection, the Veteran's spacer was removed and a right knee implantation was performed on January 20, 2009.

In a January 21, 2009 private treatment note, the Veteran reported that he was scheduled to have his right knee prosthesis removed by the DC VAMC in August, 19, 2008, but that the surgery was cancelled.  He sought consultation with the private orthopedist that performed his removal operation on October 21, 2008.

A subsequent Martinsburg VAMC record noted the Veteran underwent right knee surgery on April 15 and 27, 2010 at the Leesburg VAMC.  A February 2014 Martinsburg VAMC record noted that the Veteran had a history of infected right total knee arthroplasty with two revisions.  His right knee continued to be symptomatic and there was x-ray evidence of prosthetic loosening.  He was noted to be "high risk for being able to undergo a successful third revision.  There is also the possibility that he may have a low grade residual infection based on x-rays.  Ultimately, the patient may require removal of his hardware and a fusion or attempted fusion of his knee in order to ambulate with as little pain as possible."  The Martinsburg VAMC noted that no one on staff could perform this revision surgery and an experienced total joint revision specialist would be needed.

Following a review of the record, the Board requested a Veterans Health Administration (VHA) medical opinion from an orthopedist regarding the Veteran's claim of negligence.  The orthopedist reviewed the Veteran's records, including virtual records, and provided a positive opinion regarding the Veteran's claim of additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the aftercare of the Veteran's February 2008 right knee surgery.

The VA orthopedist noted that periprosthetic infections are very "serious complications of joint arthroplasty and result in significant morbidity for the patient" and therefore "prompt intervention should always be made to minimize the potential devastating consequences of an infection."  He defined an early post-operative infection as an infection that occurs within the first three weeks after surgery.  Testing during the first three weeks, with prompt surgical intervention of any infection found, has a "90+%" of producing an infection-free prosthetic joint.  He defined a chronic post-operative infection as one occurring more than three weeks after surgery, and usually involves the violation of the crucial prosthetic/bone interface.  In order to properly treat a chronic infection, surgical intervention is necessary.  The surgery should include complete removal of the prosthetic components, surgical debridement (of infected areas), implantation of an appropriate antibiotic spacer, and IV antibiotics for at least 4-6 weeks.  He noted that amputation may be a necessary choice if the soft tissue is compromised or if the patient is very ill.  

After reviewing the Veteran's medical records pertaining to his March 2008 complaints of drainage, the VA orthopedist noted that "no early aspiration was done to evaluate for a possible hematoma or rule out an early infection."  He also noted that there was no follow-up until April 2008, which was 39 days after surgery.  "The delay in follow up precluded the opportunity to aggressively treat this potentially infected acute periprosthetic infection ,which statistically had a high probability of production an infection-free prosthetic joint."  In other words, because the Martinsburg VAMC did not follow-up with the Veteran's complaints of oozing and test his knee for infection with his first complaints of drainage (11 days postoperatively), the evidence does not show definitely if he had an early infection which would have likely been treated without removal and replacement of the prosthetic joint.  

Once the Veteran's knee tested positive with a wound culture in April 2008, he was started on antibiotics and underwent irrigation and debridement one month later.  However, the VA orthopedist noted that as this was 70 days after his right knee surgery, and the Veteran's infection should have been treated as a chronic infection.  The Martinsburg VAMC treated it as an "acute perioperative infection."  By late June 2008 it was clear the Veteran needed removal of his prosthesis and revision of the surgery.  He thought he would be scheduled for this surgery at the DC VAMC in August 2008.  For reasons that are unclear from the record, the DC VAMC cancelled the surgery.  The Veteran found a private physician to perform the surgery in late September 2008, and after a postponement his removal, debridement, antibiotic spacer, and PICC line antibiotics were provided in October 2008.  In January 2009, the spacer was removed and he underwent a total right knee revision.

The VA orthopedist noted that a February 2014 Martinsburg VAMC record "confirmed that [the Veteran] had developed a recurrent right total knee arthroplasty with implant loosening.  The Martinsburg VAMC recommended hardware removal and fusion in an effort to restore ambulation."  At the time of this decision, the available records do not show if the Veteran has undergone a fusion of his right knee yet or not.

The Board notes, that the Veteran has suffered the additional disability of a further loosened right knee, being at a higher risk for additional infections, and the possible need for a right knee fusion as a result of the aftercare by a VA facility following a February 2008 surgery.  The VA orthopedist opined that it was "at least as likely as not that the Veteran experienced additional disability that probably would have been avoided if a timely diagnosis and/or removal had been rendered."  He also stated that "regardless of the source of the infection, the VA did not provide adequate and necessary treatment of the infection."  

The VA orthopedist also opined that the proximate cause of the additional disability (loosened joint, need for fusion) was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  Specifically, he found that the published recommendations for the standard of care for the assessment and treatment of a perioperative total joint infection were not followed by the VA.  As noted above, the VA treated the Veteran's right knee infection as though it were an acute infection, instead of a chronic infection.  "The complications of periprosthetic infection following total joint replacement are well-known to any orthopedic surgeon."  The risks include infection, and the risks of infection should be discussed with the patient, as well as the steps that would need to be taken if an infection occurred.  The VA orthopedist found that the loosening of the joint and possible need for a fusion were not reasonably foreseeable consequences of the surgery, even though infection is a risk, because the steps that should be followed to mitigate the infection were not followed.

The Board finds that entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of a post-operative infection of a right knee prosthesis/joint, is warranted.  The Veteran has been noted to have residuals of an infection, including loosening of the joint and the possibility of a joint fusion.  The Board acknowledges the Veteran's complaints of residuals of ongoing "pain and suffering" as well.  As such, the Board finds that the Veteran has additional disability.  A VA medical expert found that the treatment rendered for the post-operative infection by the Martinsburg VAMC staff who heard the Veteran's initial complaints of oozing in March 2008, and who treated the diagnosed infection in May 2008, did not meet a reasonable standard of care.  As such, the Board finds that the Veteran's chronic infection, delayed chronic infection surgeries and resultant residuals are causally related to the care provided by VA for the Veteran's initial post-operative infection.  

In addition, the Board finds that as the VA expert rendered the opinion that the treatment rendered for the Veteran's post-operative infection did not conform with a reasonable standard of care, the Board finds that the resultant residuals are due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care.  Therefore, entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of a right knee total joint replacement infection, is granted.


ORDER

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, for residuals of a right knee total joint replacement infection, is granted




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


